DISSENTING OPINION
To the Honorable Chief Justice and Justices of the Supreme Court of Pennsylvania:
TUMOLO, Member,
June 19, 1985 The issue presented in the case of [Respondent] is how to discipline respondent while advancing the rehabilitation the record demonstrates he has begun. The hearing committee,1 without exceptions being filed by either party, found this would be achieved by a four month suspension. I agree and would accept *373the recommendation of the committee, along with advance notice to respondent that two additional requirements set forth below must be met before he can be reinstated.
The conclusions on the disciplinary offenses reached by the hearing committee and accepted by the board are the result of a stipulation and unrefuted testimony.
Respondent set out three reasons why the pattern of misconduct occurred. First, his wife has a condition diagnosed as manic-depression. Until this was determined to be an organic problem which could be treated with drugs it caused a substantial shift in the duties of child and home care. Second, respondent asserted that the death of his law partner increased the pressure on him and eliminated access to an experienced attorney. There were areas in which respondent did not have sufficient expertise to accomplish the clients’ objectives.2 His law partner, being much his senior, could have helped. But respondent did not ask his partner for help. And his failure to ask for aid leads to respondent’s third reason for his conduct. Dr. [K] diagnosed respondent as having a “passive-aggressive personality” which led to his desire to please everyone while at the same time denying his own faults. The records demonstrates this as a treatable personality disorder. It is clear that while the first two reasons for respondent’s conduct would have created pressure on any practitioner, those problems would have been satisfactorily dealt with without the psychological problem. Prior to the hearing, respondent had seen Dr. [K] five times, and expressed the intention of continuing as long as necessary. In fact, the presentation before the hearing committee was substan*374tially shortened because of the stipulation which both Dr. [K] and his patient favored. At page 180 of the transcript, Dr. [K] testified that he does not believe that respondent will ever fall into this disciplinary pattern of conduct again. Standing alone, even the frank testimony of this expert would not receive substantial weight. But the record demonstates respondent’s admission of a problem that he must do something about. He has moved in a constructive way to rehabilitate himself. He has hired a paralegal and put his office in much better operating order. He has begun to refer cases where his expertise is insufficient. He is continuing his treatment with Dr. [K],
I would recommend:
1. Accepting the recommendation of the hearing committee for a four month suspension;
2. The imposition of the cost of these proceedings upon respondent;
3. Giving respondent advance notice that a condition for reinstatement will be that he produce proof that he has faithfully continued or completed the therapy program with Dr. [K]; and,
4. That as an additional precondition to reinstatement, he must produce an inventory and status report on every open file in his possession.
ORDER
NIX, C.J.,
And now, this August 2, 1985, upon consideration of the recommendation of the Disciplinary Board and board member’s dissenting opinion dated June 19, 1985, it is ordered that [Respondent] be and he is suspended from the Bar of the Commonwealth for a period of one year, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ordered that respondent shall *375pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Mr. Justice Flaherty dissents and would issue a rule to show cause why respondent should not be disbarred.

. [ ], Esq., [ ], Esq., and [ ], Esq.


. The [C] and [J] matters are at least two examples.